European code of conduct on arms exports (debate)
The next item is the Council and Commission statements on the European Code of Conduct for Arms Exports.
President-in-Office. - (SL) Firstly, on behalf of the Council I would like to express satisfaction with the traditionally good relations and cooperation between the Council's Conventional Arms Exports Working Group, COARM, and the European Parliament, more precisely with its Subcommittee on Security and Defence, SEDE. I am convinced that this well-organised and excellent cooperation will continue into the future, which is why I welcome today's debate.
Allow me to say a few words about the EU Code of Conduct on Arms Exports. As we know, the code was adopted in 1998. It gave the European Union new impetus in monitoring the arms trade. In accordance with this code, the Union started making annual reports that are actually reports on completed arms transfers.
This year we will make a tenth annual report. I should also mention that these reports have become increasingly clear and informative. Because of this code, in the last few years most Member States have started to publish their national annual reports on the export of arms and military equipment. In 2003 the European Union defined its own list of arms and military equipment to be covered by the code and started more serious coordination of the policy for export to individual third countries. The Member States also exchange information concerning rejected and completed arms exports.
This dynamism has been transferred to international organisations, especially those in which Member States of the European Union play an important part. This applies especially to the Wassenaar Arrangement. The code was improved in 2006 and 2007, specifically with additions to the users' manual.
As we know, the code is not a legally binding document. However, the Member States have a political commitment to abide by its provisions. There have been attempts in the past to build on the code by adding a common position that would be a legally binding document by which the Member States would have to abide when exporting arms. However, there is still no agreement on adopting such a common position. The Slovenian Presidency is working for its adoption during the Slovenian period of office, that is to say in the first half of this year, or at least working to achieve substantial progress in this direction.
Maybe there is no better opportunity for this progress than that offered by the preparation of the European Union's tenth report on the implementation of the code. However, at the moment we cannot confidently predict whether our wish will be fulfilled. Of course, this is not stopping us from trying. We will therefore call on all Member States to give us their opinions on this issue and we will try to encourage them to work together on reaching a common position. If there are no impediments, the Slovenian Presidency will take great pleasure in completing the adoption procedure and will submit a report to all interested institutions, primarily to Parliament.
Allow me to say a few brief words on two other priority topics: the common position on the brokering of arms and military equipment trading, and the efforts made by the Member States to adopt internationally binding agreements on arms trading.
The European Union adopted guidelines for the brokering of arms trading in 2001, and the common position was adopted in 2003. By adopting this position, the Member States took upon themselves an obligation to adopt its elements into their national legislation and thereby regulate the brokering of arms and military equipment trading. At the moment 20 Member States have adopted the elements of this common position into their national legislation, and seven have yet to complete the process. The Presidency will follow progress in this matter, and the States which have not completed the process will be encouraged to do so as soon as possible.
Now to the last item: the international arms trade agreement. This is one of the key projects in disarmament. As you know, the European Council has recently adopted a decision to support the international agreement. The framework for the composition of the group of government experts working in this field was confirmed at last year's General Assembly. Information about the initial work of this group is encouraging; nevertheless, a lot of effort and work will have to be invested in this process.
Within our activities, we will closely follow the work of this group and support the process leading to the international agreement.
Member of the Commission. - Mr President, I took a little more time on Iraq but I shall be a bit briefer now, so I will try to make good on my time.
Even if the responsibility for controlling and monitoring the sale of arms rests primarily with Member States and thus with the Council, the Commission also has a clear interest through its contribution to the implementation of the EU small arms and light weapons strategy under the common foreign and security policy.
We greatly value the effective control and monitoring of EU arms exports. We remain concerned that European controls should encourage other regions to adopt and apply - at the very least - minimum standards, in order to ensure that legitimate exports are not subsequently diverted, thereby exacerbating armed conflicts and human rights violations.
In this connection, the Commission continues to engage actively with Member States, third countries, international organisations and others in order to deal with the financing of illicit arms trafficking, often linked with illicit trade in other commodities (particularly drugs), for example diamonds.
We in the Commission took advantage of our chairmanship of the Kimberley Process last year to push for the development of controls to prevent and deter the use of diamonds to fund arms purchases by rebel groups. Further, in close collaboration with the relevant customs authorities, we intend to take forward measures under the new Instrument for Stability to combat illegal trafficking in arms by air, targeting particularly aircraft travelling to and within Africa. We also play a role in the implementation of arms embargoes by prohibiting related technical assistance.
Within the European Union, control of firearms trafficking is crucial in the fight against insecurity and criminality, especially against organised crime. The policy being developed to combat firearms trafficking involves the reinforcement of controls on the legal sale and holding of firearms within the Union. This goes on to encompass the proper monitoring of the movement of firearms within the Union and the development of cooperation between national administrations in charge.
Besides these efforts, we can see that a significant quantity of firearms is also in the possession of criminals and available on the black market. The unauthorised transfer of firearms across borders, and the transfer of unmarked firearms, are therefore important sources of these illegal weapons. Steps are currently being taken at European level to enhance rules on record keeping and marking, to develop an export/import system for firearms for civilian use, and to improve cooperation between national law enforcement administrations.
Improving the traceability of firearms is a key objective, and externally - very briefly - we are also taking concrete steps outside the Union to handle the problems arising from explosive remnants of war and small arms in crisis regions, again under the Stability Instruments. For instance, in Bosnia we are currently considering supporting a project to deal with unexploded ordnance and other explosive remnants.
Certainly we will continue to support Member States' efforts to establish a treaty covering the arms trade, as our Council President has said, although we might not be under the illusion that this will not take a certain time. But hopefully it will happen very soon.
on behalf of the PPE-DE Group. - Mr President, for nearly 10 years the European Council has dragged its feet on transforming the EU code of conduct on arms transfer into a legally binding document. For the last two years there have been no technical barriers to adopting a common position on the code. Why do we finally have to get our house in order?
Firstly, there are currently estimated to be some 400 companies in our Member States producing arms. Given that research and development costs in this industry are extremely high, companies naturally wish to maximise their profits by ensuring the longest possible production runs, selling licensing agreements and, in short, seeking markets wherever they can. Companies from the 20 nations whose governments imposed strict guidelines on arms exports are clearly at an economic disadvantage vis-à-vis competitors whose governments show more leniency. All companies should have a level playing field.
Secondly, we have documented instances of companies from EU states supplying arms to China, Colombia, Ethiopia and Eritrea. How can we on the one hand applaud all efforts to promote economic development, democracy and human rights while we make the very implementation of this impossible by contributing to violent conflicts?
Thirdly, we deploy military personnel from our Member States on EU and NATO peacekeeping missions but, by failing to apply this code of conduct, we risk that they may come under fire from weapons produced within our very states as a result of irresponsible transfer.
Fourthly, how can we envisage a future Europe with a common foreign and security policy when we lack such a fundamental element in the form of a common position?
Finally, before we stand up in this Chamber championing human rights and democracy, let us ensure that we also take action that gives substance to our rhetoric.
The PPE-DE Group congratulates the authors of this motion for a resolution. We trust that the overwhelming support from Parliament will help the Council in finding a way out of the current political impasse and finally make adherence to the code of conduct a legal requirement for all Member States.
on behalf of the PSE Group. - (PT) The motion for a resolution on the EU Code of Conduct on Arms Exports expresses Parliament's frustration at the current deadlock on this important instrument, as our rapporteur, Mrs Gacek, has just said and whom I must congratulate.
Ten years after its establishment, the Code is still a source of pride to those who believe that the European Union must take the lead in the global debate on controlling arms transfers. We welcome the increasingly harmonised application of the Code, the detail in the annual reports presented by Member States and the outreach initiatives undertaken by the Council. However, all these advances pale into insignificance beside the most important issue: the need to transform the Code into a legally binding instrument.
We know that transforming the Code of Conduct into a common position of the common foreign and security policy (CFSP) has been linked with lifting the embargo on arms exports to China. Parliament rejects the blackmail that is at the root of this three-year deadlock. No one can be unaware that the arms sold by Beijing to the Sudanese regime are feeding the conflict in Darfur and are also serving, for example, to oppress and repress the Burmese people at the hands of the illegitimate military regime. This situation frustrates Parliament because we have long known the practical and theoretical reasons which should be sufficient to rid the Council of its hesitations. A European foreign policy without common and binding rules on arms exports will always be incomplete and ineffective. In addition, one of the most significant obstacles to the full harmonisation of the internal market in defence equipment is precisely the large number of export rules in the EU.
Finally, there is a question of principle: the European Union can only present itself as a responsible and coherent international actor in this area and can only lead the work to improve international legislation if it is seen as a model to be followed. We are clearly counting on the Slovenian Presidency and Minister Lenarčič. However, we have already indicated to the next country to hold the presidency, France, a country that has particular responsibility for this continuing deadlock, that the time has come to resolve the issues and recognise the importance of placing the European Union at the forefront of effective and responsible multilateralism.
on behalf of the ALDE Group. - Mr President, it is 10 years since the EU agreed a code of conduct for arms exports and it is shameful that this code has not yet been transformed into an effective instrument for controlling arms exports by all EU companies and governments. As a result, European arms are still being channelled into conflict zones.
The EU finds itself in the incomprehensible position of supplying arms and fuelling conflicts in the very countries in which it is simultaneously pouring development aid. How do we explain that to our citizens? How do we explain, for example, that some Member States are still prepared to trade cluster munitions while, at the same time, the EU is spending millions of euros on mine clearance? For example, in 2005 thousands of cluster bombs were used in Lebanon with devastating results, and then in 2006 the EU spent EUR 525 million on development aid to Lebanon, partly for the removal of unexploded ordnance.
Let us not kid ourselves that it is only countries outside the EU that are supplying arms to conflict states: 7 out of 10 of the world's top arms-exporting countries are EU Member States. Is it not time that we invested in conflict resolution for troubled states instead of arms sales?
Mechanisms are urgently needed to control arms transfers and transhipments properly and to prevent the brokering of illegal arms by EU companies located outside the EU. But the first step must be to turn the 1998 code of conduct into a legally binding instrument. So I would beg the Slovenian Presidency to do its utmost to unblock the stalemate in the Council and get the common position adopted.
on behalf of the Verts/ALE Group. - (ES) Mr President, as rapporteur for the control of arms exports from the European Union, I have had the opportunity to follow very closely the process of transforming the current Code of Conduct into a more efficient and effective instrument that ensures greater and better controls of arms exports from EU territory and by EU companies.
Nonetheless, in spite of the technical work done some time ago by the Council Working Group on Arms (COARM), we still do not understand - and my colleagues have said the same - why the Council is resisting adopting the common position that would enable us to transform the current Code into a legally binding instrument.
In spite of the excessive secrecy surrounding debates of this kind, we know that only a few countries are opposed to such a step, notably France, which, it seems, is making this decision dependent on an end to the embargo on exporting arms to China.
We must stress once again that these are two completely separate issues: linking them in this way shows a huge lack of responsibility in relation to the numerous victims who have to cope every day with the consequences of our irresponsible arms exports policy.
I therefore welcome the commitment of the Slovenian Presidency to conclude this process of transforming the Code into a common position during its mandate, although I recall, too, that previous presidencies made the same promise to no avail. I hope that you will succeed and you can count on our full support. I would point out, too, that it is precisely the lack of control and current laxness that allow, both legally and illegally, European weapons to end up in the hands of terrorist groups, dictators and armed factions, who mortgage the present and the future of millions of people, to whom, as needed but not without a certain cynicism, we subsequently send our development aid teams.
on behalf of the GUE/NGL Group. - (DE) Mr President, we all sit here at least once a year and discuss the issue of arms exports, while the rest of the time these exports carry on quite happily. For years Parliament has been calling for a legally binding code of conduct and the Council has been unable to reach any agreement on the matter. I would appreciate it if you could tell us quite frankly which of the Member States is obstructing this process. The fact that this Code of Conduct is not legally binding is a disgrace. While this has dragged on, the EU and its Member States have become the world's number one arms exporter. Weapons are designed to kill! All arms exports are wrong.
Naturally, the Member States supply arms to crisis and conflict regions as well. The Turkish invasion of northern Iraq, for example, which violated international law, was carried out with weapons from Germany, among others. EU countries also wage wars, notably in Iraq or Afghanistan, and supply weapons to friendly countries that are engaged in warfare. We have to put a stop to this once and for all. Let us stop all arms exports.
Dual-use goods that have civilian and military applications must also come under the Code of Conduct, as must re-exports. We have tabled amendments on both these topics for tomorrow's debate, and I am very keen to see whether they will be adopted by Parliament. As I have said, arms exports kill people every day, and they must be stopped as a matter of urgency.
President-in-Office. - (SL) I have understood that the common mood of the participants in this debate is support for the code to become legally binding as soon as possible. I should add that the Presidency shares this objective and I hope, Mr Pflüger, that this year we will have more luck and succeed in achieving it or at least, as I said in the introduction, make major progress in this direction.
I would like to thank you for your support of the Council's endeavours to reach a common position, and you can trust that the Slovenian Presidency will strengthen its efforts to this end.
I would like to thank Mrs Gomes, who pointed out that there is an attempt to include new players in the implementation of the code, namely those outside the European Union borders. The previous Presidencies, for example in 2007, included countries of the western Balkans, in particular, in these activities. There are also activities relating to other countries, such as Turkey, Ukraine, north African countries and some other eastern European countries.
I will end by expressing my hope that, in the next debate of this topic in the European Parliament, the discussion will not be just about the code, but also about the common position.
I have received six motions for a resolution pursuant to Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday.
Written Statements (Rule 142)
in writing. - I strongly call on EU Member States to adopt the EU Code of Conduct on Arms Transfers. The EU is based on common values and agreements, condemning illegal arms transfer and also arms transfer to countries which violate those values. In fact, it is detrimental to the principles on which the European Community is based that several Member States' governments give preference to their national political and commercial interests in continuing to sell arms.
The Lisbon Treaty strengthens the role of the EU as global player. Therefore, it is of utmost importance that we take the EU Code of Conduct on Arms Transfers seriously in order to implement it in real terms and by all Member States. Therefore, I would like to call upon the Council to give a plausible explanation why the adoption of this Common Position has been delayed.